COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00303-CV


James C. Thomason and Dorothy L.        §   From the 43rd District Court
Lupton

v.

James E. Badgett and Darryl G. Pou;
Larry Bradshaw and wife, Sharon
Bradshaw; Tyler J. Child and wife,      §   of Parker County (CV12-0790)
Bettina Child; Gary W. Elliott and
wife, Lavada Elliott; Bryan G. Feille
and wife, Laurie P. Feille; Bruce
Fowler and wife, Annette Fowler;
Donald M. Gummelt and wife,
Constance Gummelt; Fred Haffner
and wife, Linda Haffner; Michael R.     §   July 11, 2013
Hale and wife, Lori Hale; Ray Hall,
Jr. and wife, Kimberly Hall; Donald
Mahanay and wife, Christy Mahanay;
Michael R. Noah and wife, Peggy
Noah; Vincent C. Sanchez and wife,
Gloria M. Sanchez; Larry J. Sharp
and wife, Jacqueline Sharp              §   Opinion by Justice Gabriel




                                 JUDGMENT
       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants James C. Thomason and Dorothy L.

Lupton shall pay all costs of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel